The pertinent provision of the constitution is that "in case of the * * * absence [of the governor] from the state * * * the powers, duties and emoluments of the office shall devolve upon the president of *Page 133 
the Senate * * * until the governor absent * * * shall return * * *." Those are simple and ordinary words. Their meaning is plain; and their meaning to-day is the same as the day they were written. Given their natural significance they make sound sense and are capable of practical operation.
There is an "absence [of the governor] from the state" when the Governor is absent from the state. It is clear beyond peradventure that the word "state" is there used geographically. Clearly, too, the words "shall return" are used in antithesis to the words "absence from the state." The return of the Governor, unless we are to strain simple words beyond their usual meaning, refers to the return of the Governor to the state after his absence from the state. The paragraph is complete within itself. We have no occasion to search the context as an aid to interpretation; and if, notwithstanding, we do search the context we find nothing to vary the manifest significance of the language. Constitutional provisions are imperative when they are clear. It is only when they are not clear that resort may be had to construction; particularly if by construction is meant the adding of something that is not there.
Regard the salient facts: Before the bill was signed by the Senate president as acting Governor the Governor himself had come back to the state and had called his office in the state house by telephone and talked with the Senate president. The Senate president did not at the time know that the Governor was in the state. It was his understanding that the latter had telephoned from New York City. Further, the Governor's staff at the state house raised no objection, apparently, to the exercise of executive functions by the Senate president. But the fact was that the Governor was then, and was continuously for some days thereafter, in the state, considering himself, as he testified, available for all the duties that the Governor was supposed to perform during that time, and entertaining the view, as he further testified, that, according to the constitution, when the Governor was in the state the duties of the acting Governor came to an end. The return of the Governor was not surreptitious. It was not concealed. *Page 134 
It had not the fleeting aspect of one in transit. It was fully and fairly a return to the state in the usual and natural use of the word "return." Only by injecting some extraordinary and technical meaning may it be said otherwise. It is also to be noted that the only legislative bill signed by the Senate president, as acting Governor, during the disputed period, is the one now before us as chapter 264 of the Pamphlet Laws of 1942.
If the Senate president was entitled to exercise the functions of the chief executive throughout the period from June 25th to June 28th, inclusive, upon the assumption that he had not been notified by the Governor of the latter's return, it must follow that during that period the Governor had no authority to act as such; for there cannot be two Governors at the same time, and if the Senate president had the executive authority the Governor did not have it. Consequently, any official act, if there was such, performed by our Governor during that period was invalid. That is contrary to my view of the constitution. I express no view as to the wisdom or unwisdom of making it a condition upon the Governor that he shall not exercise the functions of his office after his return from an absence unless he shall first give notice to the Senate president that he has returned; but I suggest that that condition is not in the constitution, either expressly or by implication, and that if it is to be added it should be done by those who have the right to make changes therein and not by the court.
Further, bearing in mind the conception of the majority that the presence of a Governor in New York City does not necessarily imply an absence from this state in the constitutional sense, did it not, upon that reasoning, become the duty of the Senate president, when he received the impression that the Governor was in New York City, to make inquiry as to the nature and extent of the stop in that place? Was he not, in effect, on notice?
The question is one of constitutional authority. I consider that no one — not any one of the Governor's official staff and not the Governor himself — could, by act or omission, confer upon, or continue, the authority of the Senate president to *Page 135 
perform the duties and exercise the powers of the Governor after the Governor had come back to the state and while he was in the state and under no disability.
The alleged statute should, in my opinion, be declared null and void.
I am authorized by Mr. Justice Parker to say that he joins in the foregoing views.